
	

115 S3770 IS: Medicaid Drug Decisions Transparency Act
U.S. Senate
2018-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3770
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2018
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act to expand the scope of transparency reporting
			 requirements related to the ownership or investment interests of health
			 care providers and others, and to increase the penalties associated with
			 violating such requirements.
	
	
		1.Short title
 This Act may be cited as the Medicaid Drug Decisions Transparency Act.
		2.Ownership or investment interest transparency for health care providers and others
 (a)In generalSection 1128G of the Social Security Act (42 U.S.C. 1320a–7h) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(A), by striking $10,000 and inserting $20,000; (B)in paragraph (1)(B), by striking $150,000 and inserting $300,000;
 (C)in paragraph (2)(A), by striking $100,000 and inserting $200,000; and (D)in paragraph (2)(B), by striking $1,000,000 and inserting $2,000,000;
 (2)in subsection (d)(2), by adding at the end the following sentence: Beginning with calendar year 2021, such report shall include a separate summary of the information submitted under subsection (a) during the preceding year with respect to the covered recipients described in clause (vii) of subsection (e)(6)(A).; and
 (3)in subsection (e)(6)(A), by adding at the end the following:  (vi)A pharmacist (as defined in section 804(a)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 384(a)(2)).
 (vii)An individual or entity with decision-making authority over the formulary or preferred drug list of a State plan (or a waiver of a plan) under title XIX, including an individual or entity that participates in the establishment of such a drug formulary or preferred drug list or in the drug utilization review process for such a plan or waiver, such as a member of a State drug use review board described in section 1927..
 (b)Effective dateThe amendments made by this section shall take effect on January 1, 2020, and shall apply to information required to be submitted under section 1128G of the Social Security Act (42 U.S.C. 1320a–7h) on or after such date.
 3.State drug use review board membership transparencySection 1927(g)(3)(B) of the Social Security Act (42 U.S.C. 1396r–8(g)(3)(B)) is amended— (1)by redesignating clauses (i) through (iv) as subclauses (I) through (IV) and moving such subclauses (as so redesignated) 2 ems to the right;
 (2)in the matter preceding subclause (I) (as so redesignated), by striking The membership and inserting the following:  (i)In generalThe membership;
 (3)in the last sentence, by striking The membership and inserting the following:  (ii)RequirementThe membership; and
 (4)by adding at the end the following:  (iii)Publication of membershipEach State shall publish a list of the DUR Board members on an Internet web site in a format that is clear and understandable and regularly shall update the list with any changes to such membership..
